DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudberg et al. (US 2020/0388297 A1) in view of Dickins et al. (US 2019/0066654 A1).
As to claim 1, Rudberg discloses a method for hybrid noise suppression [Paragraph 0002], comprising: 
obtaining a noisy audio input signal [“The process 300 receives audio data during an audio conference. The system receives first audio data of a user utterance detected by a microphone of the system (310).” Paragraphs 0050-0051]; 
generating a noise-suppressed audio output signal [Filtered audio data] by performing a combination of a noise estimate-based noise suppression [“The echo canceller 112 may include an adaptive filter that is configured to estimate the echo and subtract the estimated echo from the sampled and filtered audio data.” Paragraph 0026] and a machine learning-based noise suppression [“The system combines the noise samples and speech samples. The system trains the first model using machine learning and the speech samples and the combined speech and noise samples.” Paragraphs 0053-0054]; and
outputting the noise-suppressed audio output signal [“The system provides, for output, the processed first audio data (360). For example, the system may transmit the processed first audio data to another audio conference device.” Paragraph 0057].
Rudberg discloses the noise estimate-based noise suppression [paragraph 0026], but fails to disclose a noise spectrum.
However, Dickins teaches a noise spectrum estimate-based noise suppression [“This includes comparing the signal power spectra and reference power spectra over a predetermined period of time using an adaptive filter procedure.” Paragraph 0073].
Rudberg and Dickins are analogous because they are all directed to noise suppression system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the comparing the signal power spectra taught by Dickins in an echo-suppressing apparatus such as that of Rudberg as suggested by Dickins, for the obvious purpose of calculating the power of the specific frequency component to thereby estimate the near end noise, by combining prior art elements according to known methods to yield predictable results. 
27PATENT APPLICATION ATTORNEY DOCKET NO.: 9765/037002; 10-0042/US 
As to claim 11, Rudberg discloses a system [FIG. 1] for hybrid noise suppression, comprising: 
an audio source [Step 310 on FIG. 3]; and 
a computing system [100 on FIG. 1] configured to: see claim 1’s rejection above for the other limitations.

As to claim 12, Rudberg discloses the system of claim 11, wherein the system is a teleconferencing device [Paragraph 0025], and 
wherein the audio source is a microphone [Step 310 on FIG. 3].

As to claim 20, Rudberg discloses a non-transitory computer readable medium comprising computer readable program code for hybrid noise suppression, the computer readable program code [Paragraph 0062] causing a computer system to: see claim 1’s rejection above for the other limitations.

Allowable Subject Matter
Claims 2-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 6, 2022